Citation Nr: 1602658	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-21 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as a result of exposure to herbicides.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.  

3.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to June 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's military personnel files reflect that he served aboard the USS Intrepid (CVS-11).  Although this vessel was in the official waters of Vietnam during the Veteran's period of active duty service, there is no indication that the Veteran ever went ashore during this time.  Nevertheless, the Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) held that VA's interpretation of the regulations designating certain bodies of water offshore as "blue water," rather than inland, "brown water" waterway, was inconsistent with the purpose of VA regulations pertaining to inland waterways and the presumption of herbicide exposure in the Republic of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways.  The Court remanded the matter for VA to reevaluate its definition of inland waterways.  The Court also pointed out that although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.  Also, to date, VA has issued no official change in policy or regulation to reevaluate its definition of inland waterways pursuant to Gray.  In view of the foregoing, the Board finds that this case is not ready for appellate consideration.  

Again, the Veteran's ship has not been identified as a ship that operated on Vietnam's inland waterways, docked to shore or pier in Vietnam, operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore, or operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Additionally, there has been no fact-based assessment of the probability of exposure in the ship's offshore water locations, to include from aerial spraying.  As such, development is required for the RO to obtain a fact-based assessment of the probability of herbicide exposure in the offshore water locations of the USS Intrepid, to include from aerial spraying, and to await VA's official reevaluation of its definition of inland waterways, pursuant to Gray.

The Board also notes that the Board received a June 2014 letter from a medical professional who treats the Veteran setting forth a positive nexus opinion concerning the Veteran's diabetes mellitus and heart surgeries.  Although the Board recognizes that the author of the letter is part of a chiropractic practice, the fact that he has offered an etiological opinion as to the Veteran's diabetes and heart surgeries based upon his treatment of the Veteran indicates that his treatment records concern the claims on appeal.  Therefore, the AOJ should attempt to obtain these treatment records upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining authorization from the Veteran for a release of records to VA, request records of treatment of the Veteran from S. Family Chiropractic Center, as referenced in a June 2014 private nexus opinion, received in July 2014.  

The AOJ must make two attempts to obtain the records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

2.  The AOJ must review the locations of the USS Intrepid (CVS-11) during the Vietnam era to specifically address, in light of the decision in Gray v. McDonald, 27 Vet. App. 313 (2015), whether the Veteran was exposed to herbicides.  In this regard, the RO must make or obtain a fact-based assessment of the probability of exposure to an herbicide agent, to include from aerial spraying, while in the official waters of the Republic of Vietnam.

3.  If in-service herbicide exposure cannot be presumed, the AOJ must provide the Veteran a complete and carefully reasoned rationale for that opinion.  The AOJ must then: (a) notify the Veteran of the specific records, if any, that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action, if any, it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




